IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                    June 22, 2004 Session

   STATE OF TENNESSEE EX REL. MARGARET ESTELLE MITCHELL
                               v.
                       RAY ALLEN LEA

      STATE OF TENNESSEE EX REL. KATHERINE A. YARBROUGH
                               v.
                    WILLIAM R. JOHNSON

             A Consolidated Appeal from the Juvenile Court for Shelby County
                No. E941, No. 139021    Harold W. Horne, Special Judge


                  No. W2003-01650-COA-R3-JV - Filed November 16, 2004


This is a consolidated appeal involving two Title IV-D child support cases. In each case, the mother
had custody of the children, and the father was subject to a court order requiring monthly child
support payments. The mother in each case received State assistance, and consequently the father
was required to make the child support payments through the State’s central collection and
disbursement unit. Years later, after significant child support arrearages had accrued, the father in
each case filed a motion to modify the child support order and requested that the court terminate his
child support obligation. Each mother joined in the father’s request, confirming that she no longer
wanted the State to enforce the father’s child support obligation. In each case, the State objected,
asserting that the mother had assigned to the State her right to the child support payments when she
accepted public assistance benefits. The trial court dismissed each case and forgave each father’s
outstanding child support arrearage. The State now appeals. We reverse, in both cases, concluding
that the trial court erred in retroactively modifying its child support orders and in terminating the
cases before the State had been reimbursed for public assistance benefits received by the mothers.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court is
                                Reversed and Remanded

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which ALAN E. HIGHERS, J., and DAVID
R. FARMER , J., joined.

Paul G. Summers, Attorney General & Reporter, and Stuart F. Wilson-Patton, Senior Counsel,
Nashville, Tennessee, for the appellants, State of Tennessee ex rel. Margaret Estelle Mitchell and
State of Tennessee ex rel. Katherine A. Yarbrough.
Ray Allen Lea, appellee, pro se.

William R. Johnson, appellee, pro se.


                                                   OPINION

        This consolidated appeal arises from two cases involving the trial court’s authority to
retroactively modify a preexisting child support order, and to dismiss a case under Title IV, chapter
D of the Social Security Act (“Title IV-D”), when the State has not yet been reimbursed for public
assistance benefits received by the obligee parent.1 The pertinent facts of each case will be outlined
separately, and the common legal issues will be addressed together.


State ex rel. Mitchell v. Lea, No. E941

        On August 19, 1993, the Petitioner/Appellant State of Tennessee (“State”), as assignee of
Margaret Estelle Mitchell (“Mitchell”), filed a petition in Juvenile Court against
Respondent/Appellee Ray Allen Lea (“Lea”) to establish paternity of Nicholas Lea (“Nicholas”)
(born January 20, 1993).2 On September 7, 1993, the Juvenile Court Referee found that Lea was the
father of Nicholas and entered an order requiring Lee to pay child support of $200 per month,
including the clerk’s fee (“September 1993 Order”). The September 1993 Order states that, “[u]nless
specifically ordered by the Court, such support shall not be reduced or prorated.” On January 13,
1994, the Juvenile Court issued an Income Assignment Order for $214.58 per month, of which
$14.58 was to go toward support arrearages, with payments to be made to the State’s central
collection and disbursement unit.3




         1
           “[A] Title IV-D proceeding is commenced when a custodial parent applies to a Title IV-D service provider
for assistance in establishing, modifying, or collecting child support. For the purposes of the Title IV-D program, it
makes no difference whether the proceeding began as a Title IV-D proceeding or whether the custodial parent
initiated the proceeding or is responding to the obligor parent’s petition to modify or eliminate an existing child
support obligation.” Baker v. State ex rel. Baker, No. 01A01-9509-CV-00428, 1997 W L 749452, at *4 (Tenn. Ct.
App. Dec. 5, 1997).

         2
         The petition also alleged that Lea was the father of another of Mitchell’s children, Michael David (born
December 17, 1991). Tests proved, however, that Lea was not that child’s father, and the petition as it related to
Michael was dismissed.

         3
          The September 1993 Order and the income assignment directed that Lea’s child support payments be made
to the juvenile court clerk. By statute, orders in Title IV-D support cases and income assignments that direct that
child support payments be made to the court clerk’s office are “deemed to require that the support be sent to the
central collection and disbursement unit,” which is the Tennessee Department of Human Services in Tennessee. See
Tenn. Code Ann. § 36-5-116(a)(1) (2001 & Supp. 2003).

                                                         -2-
        On May 14, 1996, Mitchell went to the local Department of Human Services (“DHS”) office
and signed a JC-94 form, which is a request that her case with the DHS be closed. At that time,
Mitchell believed that her act of signing the form meant that her case was administratively closed,
and that Lea’s child support obligation was terminated. It is undisputed, however, that Mitchell
received public assistance benefits “off and on” from 1993 through 2002, and that, at the time
Mitchell requested closure of her case, the State had not been reimbursed for the public assistance
benefits that Mitchell had received.

        On September 18, 2002, Lea filed a motion in the Juvenile Court to modify the September
1993 Order, claiming that his child support obligation should be terminated because of changed
circumstances. The only changed circumstance, however, was that Mitchell had requested that her
child support case be closed. Lea’s motion also requested that the amount of his child support
arrearage be established. On the day Lea’s motion was filed, the Juvenile Court Referee conducted
a hearing on it. After the hearing, the Referee entered findings and recommendations concluding
that Lea’s child support obligation under the September 1993 Order ended when Mitchell requested
closure of her case in May 1996, and that she was allowed by the Title IV-D agency to close her case
administratively by the execution of “the then appropriate form (JC-94).” The Juvenile Court
Referee also found that Lea should be given a $14,000 credit for necessaries he had provided to
Nicholas since Mitchell’s closure of the case in May 1996. On the same day, the Juvenile Court
granted the State’s request for a de novo hearing.

        On May 8, 2003, a de novo hearing was held before the Juvenile Court Judge. The record
on appeal contains a transcript of that hearing. Both Mitchell and Lea were present at the hearing,
but only Mitchell was sworn as a witness. In her testimony, Mitchell acknowledged that she had
received public assistance benefits “off and on” between 1993 and 2002. She said that Nicholas was
her only child fathered by Lea, but that she has three other children not fathered by Lea. Mitchell
maintained that she and Lea had lived together off and on over the years, and said that Lea had paid
child support for Nicholas directly to her. She did not testify as to the amount that Lea had
purportedly paid directly to her. Mitchell stated that Lea provided for Nicholas, and that he helped
provide for the other children as well. She claimed that she was told by the welfare department that
it was permissible for Lea to make the required child support payments directly to her, rather than
through the central collection and disbursement unit. Mitchell conceded that, when she began
receiving public assistance benefits, she was informed that she had assigned her right to receive child
support to the State. Mitchell was unsure whether she was receiving public assistance at the time
that she attempted to administratively terminate Lea’s child support obligation. Mitchell asserted
that Lea had tried to pay the State on his arrearage owed to the State with a $1,000 check, but she
said that Lea’s check was sent back. She indicated that Lea’s income tax refund from 2001 had been
intercepted by the State to pay child support arrears, but that she did not believe that the government
had any reason to keep that money.

        The State asserted that, as of April 2003, Lea owed $14,683.32 in child support arrears under
the September 1993 Order. The State claimed that, because Mitchell had received public assistance
benefits off and on from 1993 to 2002, she had assigned all of her rights to child support to the State.


                                                  -3-
The State further argued that Lea was not entitled to credit for any direct payments made to Mitchell,
because the payments were not made through the State disbursement unit as required by statute. The
State also offered proof that, even after Mitchell attempted to administratively close her case in May
1996, it would have been reactivated by her receipt of public assistance benefits in June 1998.

        At the conclusion of the hearing, the Juvenile Court Judge confirmed the decision of the
Juvenile Court Referee. The Juvenile Court found that the local DHS office had informed Mitchell
that her case would be closed by her execution of the JC-94 form in May 1996. The Juvenile Court
reasoned that “the State [sought] to perpetrate a fraud on the parties by allowing them to rely upon
the State’s assurances that their order [sic] had been closed and then 10 years later arguing that the
closure was not effective . . . .” Based on this, the Juvenile Court’s written Order stated that the
September 1993 Order was dismissed as of May 14, 1996, when the parties requested closure of the
case. The Juvenile Court Judge also confirmed the Juvenile Court Referee’s conclusion that Lea
should receive a credit against his child support arrearage of $14,000 for necessaries he had provided
to Nicholas, stating that it was “satisfied with truthfulness of [Mitchell’s] testimony” that Lea had
provided such support. Accordingly, the Juvenile Court Judge confirmed the decision of the
Juvenile Court Referee. The State now appeals that order.


State ex rel. Yarbrough v. Johnson, No. 139021

        On May 9, 1989, Katherine Ann Yarbrough (“Yarbrough”)4 filed a petition in Juvenile Court
against Respondent/Appellee William Reed Johnson (“Johnson”) for child support for three children
born of the parties’ marriage, Candice Mitchell Johnson (born September 19, 1985), Kimberly Ann
Johnson (born June 1, 1987), and Jessica D. Johnson (born April 27, 1989).5 Johnson did not file
an answer to the petition. On May 22, 1989, the Juvenile Court Referee found Johnson in default
and ordered him to pay child support of $525 per month, including the clerk’s fee (“May 1989
Order”). On May 30, 1989, the Juvenile Court issued an income assignment in that amount,
directing that Johnson’s child support payments be made to the State central collection and
disbursement unit.6 Soon thereafter, Yarbrough filed a petition in the Juvenile Court for contempt
for Johnson’s failure to pay child support under the May 1989 Order. On November 29, 1990, the



         4
          Yarbrough’s petition was brought in her married name, Katherine Ann Johnson. Since that time,
apparently, Yarbrough has begun to use Yarbrough as her surname.

         5
          The affidavit attached to the petition for support indicates that Yarbrough signed her petition on April 20,
1989, just a week before Jessica was born. Consequently, the petition sought support for Candice, Kimberly, and an
“unborn child.” By the time the petition was filed on M ay 9, however, Jessica was born, and Yarbrough then sought
support for all three children.

         6
           As in Mitchell’s case, the assignment in fact directed that the child support payments be made to the clerk
of the trial court, but such an assignment is deemed “to require that the support be sent to the central collection and
disbursement unit,” which is the Tennessee Department of Human Services. See Tenn. Code Ann. § 36-5-116(a)(1)
(2001 & Supp. 2003).

                                                          -4-
Juvenile Court denied Yarbrough’s contempt petition and ordered that all of Johnson’s child support
arrearages up to that date be forgiven.

        On October 3, 1995, Yarbrough filed a petition in the Juvenile Court to modify the May 1989
Order. On October 11, 1995, the Juvenile Court entered an order decreasing Johnson’s child support
obligation from $525 per month to $378 per month beginning on October 15, 1995, by agreement
of the parties (“October 1995 Order”). On November 9, 1995, the Juvenile Court issued an income
assignment order for $378 per month.

        On December 11, 2002, Johnson filed a motion to modify, seeking a further decrease in his
child support payments due to a change in circumstances. That same day, the Juvenile Court
conducted a hearing on Johnson’s motion to modify. The record on appeal contains a transcript of
that hearing, at which both Yarbrough and Johnson gave unsworn statements. They said that they
were divorced in September 1998, and that the children had lived with each of them at different
times over the years. At the time of their divorce, Johnson had custody of all three children, but he
did not request any child support from Yarbrough, and the divorce court apparently held the child
support issue in abeyance.7 At the time of the Juvenile Court hearing on Johnson’s motion to modify
his child support obligation, one of the children lived with Johnson, and the other two children lived
with Yarbrough. Apparently both parties were receiving public assistance benefits at the time of the
hearing. Based on those facts, the Juvenile Court Referee attempted to set the parties’ child support
obligations to one another based on their salaries at that time. By this method, the Referee
determined that Johnson owed Yarbrough $612 per month for two children, which was 32% of his
$2,344 monthly income, and Yarbrough owed Johnson $377 per month for one child, which was
21% of her $2,182 monthly income. The Referee explained to the parties that they could not simply
agree for Johnson to pay Yarbrough the difference between the monthly payments ($235 per month),
because both parties were accepting public assistance benefits at the time, and the computers
responsible for tracking the child support information could not process payments made in that
manner.

         The Juvenile Court Referee also addressed the parties’ arrearages. Johnson had signed an
affidavit on January 16, 2002, stating that the amount of arrears owed by Yarbrough from September
23, 1998, through December 31, 2001, was zero. Based on this, the Referee determined that
Yarbrough owed back support from January 2002 through December 2002 totaling $4,524 ($377 x
12 months). As to Johnson, there was conflicting evidence about the amount of child support he had
paid. After hearing the testimony of the parties, however, the Referee estimated that Johnson was
$3,750 in arrears from payments due in early 1990 through January 1, 2001. The Referee determined
that Johnson owed arrears of $1,495 for 2002. With respect to Johnson’s obligations, the Referee
concluded by recommending that his child support payments be increased to $612 per month, and
that his retroactive child support arrears be established at $3,750 through January 1, 2002, to be paid



        7
          The record on appeal includes no documentation regarding the parties’ divorce proceedings, and no
indication of why the issue of child support was in Juvenile Court.

                                                       -5-
at the rate of $50 per month.8 On December 13, 2002, the State filed a request for a hearing before
the Juvenile Court Judge, which was granted on the same day.

        On May 8, 2002, the Juvenile Court conducted a hearing on the matter. The record on appeal
contains a transcript of that hearing. At the hearing, no witnesses were sworn, but the trial court
heard arguments from the State, Johnson, and Yarbrough.9 The State argued that, according to the
State’s records, Johnson’s child support arrearage was $50,625.05 as of April 30, 2003, because,
until 2001, Johnson paid no support through the Court, as he was ordered to do. During the hearing,
the Juvenile Court Judge requested to see the “social file” on the case. The Juvenile Court Judge
observed that the file included a JC-94 form, signed by Yarbrough in 1998, which purported to
administratively terminate her case. The JC-94 form to which the Juvenile Court Judge referred was
not entered into evidence, nor was it included in the appellate record. The State argued that the JC-
94 form was intended only to terminate Title IV-D services and would not stop Johnson’s child
support obligation under the court’s previous orders. The State maintained that, in a Title IV-D case,
both state and federal law prevented the parties from modifying the previous child support orders
absent a petition for modification and an order of the court. The Juvenile Court Judge disagreed,
asking the State’s counsel, “What’s the difference between this and y’all sending an Administrative
Order out? It’s an administrative act of the court.” Yarbrough indicated that she stopped receiving
welfare benefits when she started a job in October 1996, but acknowledged that she continued to
receive TennCare benefits. Johnson pointed out to the Juvenile Court that, on four occasions, he had
sent a check in the amount of $906.82 to the State to reimburse it for the public assistance benefits
paid to Yarbrough. Each time, he claimed, the money was sent back to him. In response, the State
explained that the money would not be accepted from Johnson to reimburse the State until
Yarbrough was first paid her child support. Both Johnson and Yarbrough indicated to the Juvenile
Court that they wanted to terminate Johnson’s child support obligation at that time and to forgive
his child support arrearage. The State maintained, however, that Johnson’s obligation could not be
modified retroactively.

         At the conclusion of the hearing, the Juvenile Court Judge rejected the recommendation of
the Juvenile Court Referee and found in favor of Johnson. The Juvenile Court entered a written
order dismissing its previous orders relating to child support. The Juvenile Court Judge reasoned
that in 1988, Johnson and Yarbrough had gone to the local Title IV-D agency to close their case, and
were assured by the child support office representatives that signing the JC-94 form was all that was
needed to terminate the support order.10 The Juvenile Court further noted that, for several years, all
of the children lived with Johnson, and observed that Yarbrough wanted no court-ordered support


          8
              It is unclear why the Referee did not include Johnson’s 2002 arrears in her recommendation.

          9
              Yarbrough was late for the hearing, but the Juvenile Court Judge heard from her before making his final
ruling.

          10
            The Juvenile Court’s order actually says that Yarbrough signed the JC-94 form in 1995, but we assume
that this date resulted from a typographical error, considering that the testimony at the hearing indicated that the form
was signed in 1998.

                                                            -6-
or Title VI-D services. The Juvenile Court indicated that “[n]o proof was offered to justify the
State’s position or to prove that the State had any right to require the payment of support.” Based
on those factors, the Juvenile Court granted Johnson’s motion to modify, and ordered that “the
previous order of the Court of October 11, 1995, and all orders since that time be dismissed.” The
Juvenile Court noted that its ruling was without prejudice to the right of the State to collect any
money owed to the State by either parent. The State now appeals that order.

        On August 11, 2003, the Mitchell and Yarbrough cases were consolidated for appeal.11


Analysis

        On appeal, the State argues that in both cases the Juvenile Court erred in forgiving the obligor
parent’s child support arrearages in violation of Tennessee Code Annotated § 36-5-101(a)(5). The
State asserts that the Juvenile Court lacked jurisdiction to forgive the arrearages under the September
1993 and October 1995 Orders for the period of time prior to the date the motions for modification
were filed and notice given to the opposing parties in accordance with the statute. Further, the State
contends that the Juvenile Court erred by depriving the State of child support arrearages which had
been assigned to the State by operation of law as a result of the receipt of public assistance benefits
by the obligee parents for the benefit of the children in accordance with Tennessee Code Annotated
§ 71-3-124. The State also claims that the Juvenile Court erred by declaring the September 1993 and
October 1995 Orders to be “dismissed” without any basis for granting relief from the judgments
pursuant to Rule 60 of the Tennessee Rules of Civil Procedure. Finally, the State argues that the
Juvenile Court erred in relying on the JC-94 forms in both cases, because those documents were not
properly authenticated, not admitted into evidence, not included in the record, and not the subject
of judicial notice.

       A trial court’s findings of fact are reviewed de novo on the record, and those findings are
presumed to be correct unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d).
Questions of law are reviewed de novo, with no presumption of correctness. Jahn v. Jahn, 932
S.W.2d 939, 941 (Tenn. Ct. App. 1996).

       We first address the State’s argument that the Juvenile Court below retroactively modified
the September 1993 and October 1995 Orders. Tennessee Code Annotated § 36-5-101(a)(5)
provides:

        (5) Any order for child support shall be a judgment entitled to be enforced as any
        other judgment of a court of this state and shall be entitled to full faith and credit in
        this state and in any other state. Such judgment shall not be subject to modification


        11
          Lea filed a letter pro se in support of his position on appeal. Johnson did not file a brief or any other
document on appeal. Neither Lea nor Johnson were present at oral argument. Thus, this matter is considered on the
record, Lea’s letter, the State’s brief, and the State’s oral argument.

                                                        -7-
       as to any time period or any amounts due prior to the date that an action for
       modification is filed and notice of the action has been mailed to the last known
       address of the opposing parties. If the full amount of child support is not paid by the
       date upon which the ordered support is due, the unpaid amount is in arrears and shall
       become a judgment for the unpaid amounts and shall accrue interest from the date of
       the arrearage at the rate of twelve percent (12%) per annum. All interest which
       accumulates on arrearages shall be considered child support. . . .

Tenn. Code Ann. § 36-5-101(a)(5) (2001 & Supp. 2003). Thus, under the plain language of the
statute, an order for child support is not “subject to modification as to any time period or any
amounts due” before a petition for modification is filed by one of the parties and notice is given
according to the statute. This principle was recognized by the Tennessee Supreme Court in Rutledge
v. Barrett, 802 S.W.2d 604 (Tenn. 1991). The Rutledge Court first noted that the statute was
amended in 1987 to conform to strict federal requirements under which Tennessee courts “would
lose their ability to forgive past arrearages in child support cases.” The Rutledge Court held that
“[t]he language of the 1987 amendments could not be more clear. Retroactive modifications are
plainly unauthorized; prospective modifications can be made, but only after notice as provided in
subsection (a)(5).” Rutledge, 802 S.W.2d at 606; see also Alexander v. Alexander, 34 S.W.3d 456,
460 (Tenn. Ct. App. 2000) (noting that “a court has no power to alter a child support award as to any
period of time occurring prior to the date on which an obligee [parent] files his or her petition”);
Baker v. State ex rel. Baker, No. 01A01-9509-CV-00428, 1997 WL 749452, at *2-*3 (Tenn. Ct.
App. Dec. 5, 1997) (discussing the history Title IV-D and the effect of the federal requirements on
Tennessee legislation).

        In the consolidated cases at bar, the Juvenile Court’s rulings involving both Lea and Johnson
were contrary to the statute’s prohibition against retroactive modification of a child support order.
In both cases, the trial court was persuaded by the parties’ insistence that they no longer wanted
current child support nor did they want to collect past child support arrearages. In Lea’s case,
Mitchell had completed a JC-94 form at the local DHS office and said that she was informed at the
time that execution of the form meant that Lea would no longer be obligated to pay child support
under the September 1993 Order. Similarly, Yarbrough also completed a JC-94 form in an attempt
to terminate her receipt of Title IV-D benefits and cancel Johnson’s obligation to pay child support
under the May 1989 Order, as modified in the October 1995 Order. Regardless of the misinformed
belief of Mitchell and Yarbrough that their execution of the JC-94 forms would effectively cancel
Lea’s and Johnson’s child support obligations under the previous court orders, section 36-5-
101(a)(5) plainly requires that “an action for modification” be filed with the court and that notice be
given in order to modify the established child support orders. Therefore, we are compelled to reverse
the Juvenile Court’s rulings to the extent that they “dismissed” the established child support orders
and forgave Lea’s and Johnson’s child support arrearages for the period of time prior to the filing
of the petitions to modify, because dismissing such child support orders constitutes an impermissible
retroactive modification of those orders. See Johnson v. Johnson, No. E2003-00130-COA-R3-CV,
2003 WL 22258180, at *3 (Tenn. Ct. App. Sept. 29, 2003) (finding that “[i]t is well-settled that child



                                                 -8-
support payments cannot be altered, reduced or forgiven by the court once they become due,” even
when custody has changed from one parent to another).
        Furthermore, Tennessee Code Annotated § 71-3-124 mandates that the right to receive child
support of applicants and recipients of public assistance benefits in a Title IV-D case is assigned to
the State. Tenn. Code Ann. § 71-3-124 (1995 & Supp. 2003); see Baker, 1997 WL 749452, at *3.
Federal law prohibits the closure of a Title IV-D case so long as there is a child support arrearage
due and assigned to the State as a result of the family’s receipt of public assistance benefits. 45
C.F.R. § 303.11(b)(8); see State ex rel. Mitchell v. Armstrong, No. W2003-01687-COA-R3-JV,
2004 WL 239811, at *4 (Tenn. Ct. App. Sept. 3, 2004). In Armstrong, the mother established
paternity against the father of the parties’ child in juvenile court, and the father was ordered to pay
child support to the mother. Prior to establishing the father’s paternity, the mother had received
public assistance benefits to care for the child. Consequently, her case was a Title IV-D case, and
the father was required to make his child support payments through DHS, the central collections and
disbursement unit in Tennessee. The father failed to pay the required support, and the State filed a
motion for contempt against him in the juvenile court. At a hearing on the motion for contempt, the
mother indicated to the juvenile court referee that the parties had reached a private agreement
regarding child support. The mother stated that she wanted to stop receiving Title IV-D benefits and
wanted to have the father pay child support directly to her in accordance with the parties’ private
agreement. The juvenile court referee approved the parties’ private agreement and found that it
conformed to the child support guidelines, even though the terms of the purported agreement were
undisclosed. The juvenile court judge affirmed the recommendation of the referee because the
mother had asked that the father’s child support payments be suspended, and because the mother
stated that she no longer wanted any Title IV-D services. Armstrong, 2004 WL 239811, at *2-*3.

         On appeal, the State argued, among other things, that even though the mother was no longer
receiving Title IV-D benefits, the juvenile court could not honor the mother’s request to terminate
the father’s child support obligation or end the Title IV-D services provided to her. The appellate
court agreed and reversed the juvenile court’s decision. The appellate court reasoned that, “when
a parent receives public benefits from the State, federal and state law both provide that the parent
has assigned his or her right to support from any other source to the State, 42 U.S.C. § 608 (a)(3);
Tenn. Code Ann. § 71-3-124(a)(1) (Supp. 2003) . . . .” Id. at *4. Furthermore, the court held that
“[u]nder federal law, a request by the recipient parent to end Title IV-D services may be honored
only if the recipient meets at least one of the criteria set forth in the regulation. 45 C.F.R. § 303.11.”
 Id. Because the father’s arrearage in that case had not been paid and the State had not been paid
its assigned arrearage, the mother could not meet any of the criteria necessary to end her Title IV-D
services. Thus, the appellate court held that the juvenile court erred in granting the mother’s request
to end the father’s child support obligation and the Title IV-D services. Id.

        In this consolidated appeal, as to both Lea and Johnson, the Juvenile Court “dismissed” the
established child support orders and terminated Lea’s and Johnson’s past and future child support
obligations based on the request of the parties. As was explained in Armstrong, the Juvenile Court
was without authority to honor the parties’ request in light of their receipt of Title IV-D benefits and
the fact that the State had not been paid its assigned arrearage. Therefore, as to both Lea and


                                                   -9-
Johnson, we reverse the Juvenile Court’s decision to dismiss the child support orders and to
terminate their future child support obligations.
        Finally, in Lea’s case, the State argues that the Juvenile Court erred in giving Lea credit for
$14,000 in necessaries purportedly paid to the custodial mother for the benefit of his child. The State
argues that the trial court had no factual or legal basis for granting such credits to Lea. Giving Lea
credit for necessaries paid on behalf of Nicholas, the State argues, violates Tennessee Code
Annotated sections 36-5-101(a)(4)(A)(ii) and 36-5-101(a)(5), because those statutes prohibit making
child support payments directly to the obligee parent. Section 36-5-101(a)(4)(A)(ii) requires that,
in a Title IV-D case, the court must order that the payments be made to the central collection and
disbursement unit. Further, the statute states expressly that “[n]o credit shall be given by the court,
the court clerk or the [DHS] for child . . . support payments required by the support order that are
made in contravention of such requirements . . . .” Tenn. Code Ann. § 36-5-101(a)(4)(A)(ii) (2001
& Supp. 2003); see State ex rel. Patterson v. French, No. W2000-02668-COA-R3-CV, 2002 WL
1349498, at *4 (Tenn. Ct. App. Feb. 5, 2002) (holding that trial court has no discretion to direct that
payments be made directly to the parties). In addition, the State argues, Lea did not submit sufficient
proof of necessaries purportedly provided by him that were not being provided by either the State
or by Mitchell. Moreover, regardless of whether Lea is entitled to such credits, the State argues, he
still owes child support arrears that were assigned to the State.

        Under the so-called “necessaries rule,” a non-custodial parent may be entitled to a credit for
money spent on necessaries for his child “if such payments are for necessaries that the custodial
parent either failed to provide or refused to provide.” Castle v. Baker, No. E2000-02772-COA-R3-
CV, 2001 WL 1105321, at *3-*4 (Tenn. Ct. App. Sept. 21, 2001); see Peychek v. Rutherford, No.
W2003-01805-COA-R3-JV, 2004 WL 1269313, at *3 (Tenn. Ct. App. June 8, 2004). The Peychek
court discussed the parameters of the rule:

       [T]he credit for necessaries cannot exceed the amount of support due for the period
       during which the necessaries were furnished. . . . The obligation to provide
       necessaries requires the provision of appropriate food, shelter, tuition, medical care,
       legal services, and funeral expenses as are needed. What items are appropriate and
       needed depends on the parent’s ability to provide and this issue is to be determined
       by the trier of fact. . . .

                In order to maintain a successful claim for necessaries, the plaintiff must
       prove: (1) that the child needed the particular goods or services that were provided,
       (2) that the defendant had a legal obligation to provide the goods or services, (3) that
       the defendant failed to provide the goods or services, and (4) the actual cost of these
       goods or services.

Peycheck, 2004 WL 1269313, at *4 (citations omitted). Thus, an obligor parent seeking credit for
necessaries must show that the expenditures were based on the child’s need for the goods, that the
custodial parent was responsible for but failed to provide the goods, and the actual cost of the goods



                                                 -10-
provided. “The necessaries rule does not violate T.C.A. § 36-5-101(a)(5) – the statute that forbids
the retroactive modification of child support awards.” Id. at *3 (footnote omitted).
        In the instant case, the obligee parent Mitchell testified that obligor parent Lea had made
child support payments directly to her over a period of time, and that Lea had been “providing for
his child.” The Juvenile Court Judge noted that the Juvenile Court Referee had determined “that
[Lea] has given [Mitchell] $14,000 of payments direct to her.” Based on Mitchell’s testimony and
the referee’s conclusion, the Juvenile Court Judge ordered that the State credit Lea’s obligation in
the amount of $14,000.

        Under the standard set forth in Peycheck, the evidence submitted by Lea is insufficient to
support a finding that he provided $14,000 worth of necessaries for Nicholas during the time in
which he was required to pay child support under the September 1993 Order. There was no evidence
that Nicholas needed a good or service which was not provided to him, no evidence that Lea paid
for any necessary good or service, and no evidence of the cost of such a necessary good or service.
The evidence showed only that Lea paid monies in undetermined amounts directly to Mitchell. This
is not the equivalent of providing necessaries. See French, 2002 WL 1349498, at *4. Thus, the
evidence did not show that Lea’s payments met the requirements of “necessaries” under the test set
out in Peycheck. Under these circumstances, we must conclude that the evidence preponderates
against the Juvenile Court’s decision to give Lea a $14,000 credit for necessaries. See id. at *5.

       This holding pretermits the other issues raised in this appeal.

        The decision of the trial court is reversed in both State ex rel. Mitchell v. Lea and State ex
rel. Yarbrough v. Johnson, and the causes are remanded for further proceedings not inconsistent
with this Opinion. Costs on appeal are to be taxed to Appellee Ray Allen Lea and Appellee William
R. Johnson, for which execution may issue, if necessary.




                                                       ___________________________________
                                                       HOLLY M. KIRBY, JUDGE




                                                -11-